§
NO'1‘E: This order is n0npreceden1;ial.
United States Court of AppeaIs
for the FederaI Circuit
ARGENTUM MEDICAL, LLC,
Plain,tiff/Counterclaim Defendant-Appellan,t,
AND
THOMAS MILLER AND GREGG SILVER,
C'0unterclaim Defen,dants-Appellan,ts,
V.
NOBLE BIOMATERIALS, .
Defendan,t/ C0unterclaimant-Appellee,
AND
DERMA SCIENCES, INC.,
Defendant/ Counterclaiman,t.
2011-1618, -164O, 2012-1035
Appea1s from the United States District C0urt for the
Middle District of Pennsy1Vania in case n0. 08-CV-1305,
Judge A. Richard Caput0.
ON MOTION

ARGENTUM ME1:) v. N0BL1: B10MATER1ALs 2
0 R D E R
Argentum Medica1, LLC, Thomas Miller, and Gregg
Silver move without opposition for a 14-day extension of
time, until January 1'7, 2012, to file their initial brief
Up0n consideration thereof,
IT ls 0RDERED THAT:
The motion is granted
FOR THE CoURT
/sf J an Horba1y
J an Horbaly
Clerk
JAN 05 2012
Date
. ' D
cc. Th0n1as C. Cron1n, Esq. U3_c0uR_-FHgEPpEA|_S po
Robert W. I-Iayes, Esq. THEFsnEnALcmcun
321 JAN 1115 2012
JAN l~l0RBAL¥
CLEHK